11th Court of Appeals
Eastland, Texas
Opinion
 
Chad Aaron Cottrell
            Appellant
Vs.                  No. 11-04-00238-CR -- Appeal from Erath County
State of Texas
            Appellee
 
            A jury convicted appellant of the offense of unauthorized use of a vehicle and assessed his
punishment at 2 years in a state jail facility and a fine of $6,000.  Appellant’s counsel has filed a
motion to withdraw and has accompanied the motion with a frivolous appeal brief.  See Anders v.
California, 386 U.S. 738 (1967).  We grant appellate counsel’s motion to withdraw and affirm the
judgment of the trial court.  Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
            In his brief, counsel concludes, after a professional and conscientious examination and
evaluation of the record, that the appeal is frivolous.  Counsel details the record, discusses the facts
and the law, and makes appropriate record references.  Counsel finds no arguable issues for appeal.
            Counsel has furnished appellant with a copy of the brief and motion and has advised
appellant of his right to file a pro se brief.  A pro se brief has not been filed, and the time for filing
a pro se brief has passed.
            As required by Anders and its progeny, we have conducted an independent examination of
the proceedings and agree with counsel that there are no arguable issues on appeal and that this
appeal is wholly frivolous.  See Anders v. California, supra; Stafford v. State, 813 S.W.2d 503 
(Tex.Cr.App.1991); Eaden v. State, ___ S.W.3d ___ (No. 11-03-00405-CR, Tex.App. - Eastland,
February 10, 2005)(not yet reported).
            Counsel has complied with Anders v. California, supra; Stafford v. State, supra; High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, supra.  See Eaden v. State, supra.
            Counsel’s motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
                                                                                    PER CURIAM
 
February 10, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.